Case 9:12-cv-80762-DMM Document 611 Entered on FLSD Docket 04/09/2020 Page 1 of 8



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     PALM BEACH DIVISION

                                 CASE NO.: 9:12-cv-80762-Middlebrooks

   GHAHAN, LLC

          Plaintiff,

         vs.

  PALM STEAK HOUSE, LLC,
  f/k/a PALM STEAK HOUSE GENTLEMENS CLUB, LLC,

         Defendant

  GHAHAN, LLC

         Third-Party Plaintiff

         vs.

  SUZANNE FARESE AND DAVID GOLDSTEIN, AS TRUSTEES
  OF PALM BEACH GENTLEMEN’S CLUB TRUST,

  PALM BEACH GENTLEMEN’S CLUB TRUST

  DAVID M. GOLDSTEIN, AS TRUSTEE OF NOLITA TRUST,

  NOLITA TRUST,

         AND

  BARRY RODERMAN

          Third-Party Defendants.
                                                                 /

    AMENDED IMPLEADER COMPLAINT IN PROCEEDINGS SUPPLEMENTARY TO
      SET ASIDE FRAUDULENT CONVEYANCE AND TO SATISFY JUDGMENT
                        AND FOR OTHER RELIEF
         Plaintiff, Ghahan, LLC (''Ghahan''), by and through counsel, brings this proceedings

  supplementary to avoid and recover fraudulent and improper transfers against Third Party

  Defendants, Suzanne Farese and David Goldstein, as trustees Of Palm Beach Gentlemen’s Club

                                                  1
Case 9:12-cv-80762-DMM Document 611 Entered on FLSD Docket 04/09/2020 Page 2 of 8



  Trust, Palm Beach Gentlemen’s Club Trust, David M. Goldstein, as trustee of Nolita Trust, Nolita

  Trust, and Barry Roderman (sometimes collectively, “Third Party Defendants”), and for other relief,

  and allege in support hereof, as follows:

                                    The Parties, Jurisdiction and Venue

         1.         Ghahan is an Ohio limited liability company with its principal place of business in

  Columbus, Ohio.

         2.         Ghahan’s sole member is Steve Roumaya, who is an Ohio citizen.

         3.         Suzanne Farese is a citizen of Florida.

         4.         Barry Roderman is a citizen of Florida.

         5.         David M. Goldstein is a citizen of Florida.

         6.         Palm Steak House, LLC, F/K/A Palm Steak House Gentlemens Club, LLC (PBGC”)

  is a Florida Limited Liability Company. All of its members are: Palm Beach Gentlemen’s Club Trust,

  Nolita Trust and Barry Roderman.

         7.         Suzanne Farese and/or David M. Goldstein are trustees of Palm Beach Gentlemen’s

  Club Trust, and Suzanne Farese is the sole beneficiary of said trust, and a citizen of Florida.

         8.         David M. Goldstein is the trustee of Nolita Trust, a citizen of Florida, and all of the

  beneficiaries of said trust are not citizens of Ohio. The sole beneficiaries of Nolita Trust have always

  been only Heidi Goldstein and Micheline Goldstein. Heidi Goldstein and Micheline Goldstein are

  David Goldstein’s natural born children, and they have never lived in Ohio. From 2010 to present,

  Heidi Goldstein has been a citizen and domiciled in either New York or California. She has never

  been domiciled in Ohio. From 2010 to present, Micheline Goldstein has been domiciled and a citizen

  of either Virginia, New York or California. Micheline Goldstein has never been domiciled and a

  citizen of Ohio

         9.         PBGC and all of its members are either citizens of Florida or states other than Ohio.


                                                       1
Case 9:12-cv-80762-DMM Document 611 Entered on FLSD Docket 04/09/2020 Page 3 of 8



          10.     Thomas Farese is a citizen of Florida.

          11.     As alleged below, the assets of PBGC that were sold were located and sold in Florida,

  and the distributions from said sale to Third Party Defendants took place in Florida.

          12.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332, as this matter

  involves a dispute between citizens of different states and the amount in controversy exceeds the sum

  of $75,000.00, exclusive of interest and costs.

          13.     This Court is an appropriate venue for this action pursuant to 28 U.S.C. § 1391,

  because the material events or omissions upon which the claims are based occurred in this judicial

  district, and Third party Defendants’ principal place of business and/or domiciles are located in the

  Southern District of Florida.

                                          General Background

          14.      On July 16, 2012, Ghahan initiated the above-styled action in this Court against

  PBGC, Susan Farese and Thomas Farese. (D.E. 1).

          15.      From February 8 – 11, 2016, a jury trial was conducted in this case. Prior to the trial,

  the Court severed claims, and the only claims that went to trial were those as to PBGC.

          16.      On February 24, 2016, this Court entered a Final Judgment on a jury verdict in favor

  of Ghahan and against PBGC, in the amount of $675,000.00, on Ghahan’s breach of contract claim

  relating to a buyout agreement, and further ordered that Ghahan shall receive pre and post judgment

  interest on this amount from the date of November 29, 2011. (the ''Judgment'') (D.E. 444).

          17.      Ghahan obtained a Writ of Execution in an effort to collect on the Judgment (the

  ''Writ of Execution'').

          18.      The Writ of Execution remains unsatisfied and is valid and outstanding. Palm

  appealed the Judgment, which was affirmed on appeal. [Mandate, DE 588].

          19.      Pursuant to Fed. R. Civ, P. 69(a), the procedures for proceeding supplementary to
                                                     1
Case 9:12-cv-80762-DMM Document 611 Entered on FLSD Docket 04/09/2020 Page 4 of 8



  and in aid of judgment obtained in a federal district court ''shall be in accordance with the practice

  and procedure of the state in which the district is held.'' Accordingly, the Florida practices and

  procedure set forth in Section 56.29, Florida Statutes, apply.

         20.       Pursuant to Section 56.29, a judgment creditor holding an unsatisfied writ of

  execution on a judgment is entitled to implead third parties to whom the judgment debtor may have

  made fraudulent transfers or who may be alter egos of the judgment debtor.

                                         Fraudulent Transfer

         21.       PBGC, as the judgment debtor, has acted to defraud, hinder, and delay Ghahan, the

  judgment creditor, by transferring all of its assets to its insiders, without formality or proper

  consideration.

         22.       The insiders are Third Party Defendants, who caused PBGC to make said transfers

  for their personal benefit.

         23.       Palm Beach Gentlemen’s Club Trust with Suzanne Farese and David Goldstein as

  trustees, Nolita Trust with David M. Goldstein as trustee, and Barry Roderman, received fraudulent

  transfers of the proceeds of the sale of all of the assets of PBGC, which PBGC had title to within

  one (1) year before service of process on the original suit, and further the transfers were made or

  contrived to delay, hinder or defraud PBGC

         24.       Ghahan, therefore, hereby impleads Third Party Defendants Suzanne Farese and

  David Goldstein as Trustees of the Palm Beach Gentlemen’s Club Trust and the Palm Beach

  Gentlemen’s Club Trust, David Goldstein as Trustee of the Nolita Trust and the Nolita Trust, and

  Barry Roderman (hereinafter sometimes collectively referred to as “Members of Palm”), in

  proceedings supplementary for purposes of execution.

         25.       On September 17, 2012, a contract was entered into between PBGC, the Members

  of PBGC and S & J Crazy Lizards Entertainment, LLC, for the sale of all of the assets of


                                                    3
Case 9:12-cv-80762-DMM Document 611 Entered on FLSD Docket 04/09/2020 Page 5 of 8



   PBGC. (See attached Exhibit A, Agreement of Sale and Purchase, identified at 2/10/16 trial, DE

   484, pg. 25, lns. 13-25, admitted over a relevancy objection at trial as Exhibit 16, Transcript, DE

   484, pg. 28, lns 16-25, pg. 29, lns. 1-12, and marked trial exhibit 16, found at DE 583.)

          26.    The total sale price was two million four hundred thousand dollars ($2,400,000.00)

          27.    The sale closed on October 29, 2012. (See attached Exhibit A, Closing Statement).

          28.     Shortly after the sale, Palm Beach Gentlemen’s Club Trust received $803,297 from

  Palm. (See attached Exhibit B, 2012 Tax Return for Palm, previously filed with the Court by

  PBGC, at DE 556-6).

          29.     Shortly after the sale, Nolita Trust received $172,135 from PBGC. (See attached

  Exhibit B.)

          30.     Shortly after the sale, Barry Roderman received $172,135 from the sale from PBGC.

  See Tax Return of Palm. (See attached Exhibit B.)

          31.     After the sale, PBGC had no assets. (See attached Exhibit C, 2013 Tax Return of

  Palm, previously filed with the Court by Defendant Palm at DE 556-7).

          32.     At the time of the above transfers, PBGC was indebted to Ghahan for its breach of

  contract claim relating to the payout agreement, the Complaint for which had been filed prior to the

  entry into the Agreement of Sale and Purchase, although the Final Judgment had not yet been entered.

          33.     The Members of PBGC knew or reasonably should have known of the breach of

  contract and liabilities arising therefrom.

          34.     The Members of PBGC were signatories to the Asset and Purchase Agreement, and

  knew that all the assets of Palm were sold. (See Asset and Purchase Agreement, Ex. A, pgs. 21 – 23.

          35.     PBGC received nothing in return from the Members of Palm for the aforesaid

  transfers.

          36.     The aforesaid transfers were made or contrived to delay, hinder or defraud Ghahan.


                                                    3
Case 9:12-cv-80762-DMM Document 611 Entered on FLSD Docket 04/09/2020 Page 6 of 8



                                           FIRST CAUSE OF ACTION

            37.     Ghahan re-alleges and re-avers the foregoing paragraphs as though fully re-written

  herein.

            38.      The aforesaid transfers were fraudulent transfers to insiders pursuant to Section

  56.29(3)(a). Accordingly, Palm and the Members of Palm have the burden of proof to establish that

  the transfer of said funds were not fraudulent transfers

            39.      Section 56.29(3) lists various factors to be considered in determining whether

  ''actual intent'' is present, including:

                  a. (2) In determining actual intent under paragraph (1)(a), consideration may be given,
                     among other factors, to whether:

                       i.      (a) the transfer or obligation was to an insider.

                        ii.     (b) The debtor retained possession or control of the property transferred
                                after the transfer.

                       iii.      (c) The transfer or obligation was disclosed or concealed.

                       iv.       (d) Before the transfer was made or obligation was incurred, the debtor had
                                been sued or threatened with suit.

                       v.       (e) The transfer was of substantially all the debtor's assets.

                       vi.      (f) The debtor absconded.

                       vii.      (g) The debtor removed or concealed assets.

                       viii.      (h) The value of the consideration received by the debtor was reasonably
                                equivalent to the value of the asset transferred or the amount of the
                                obligation incurred.

                       ix.      (i) The debtor was insolvent or became insolvent shortly after the transfer
                                was made or the obligation was incurred.

                        x.      (i) The transfer occurred shortly before or shortly after a substantial debt
                                was incurred.

                        xi.     (k) The debtor transferred the essential assets of the business to a lienor
                                who transferred the assets to an insider of the debtor.


                                                           5
Case 9:12-cv-80762-DMM Document 611 Entered on FLSD Docket 04/09/2020 Page 7 of 8



         40.      The factors listed are satisfied in this instance, demonstrating the ''actual intent,'' inter

  alia: The Members of PBGC are insiders, PBGC had been sued by Ghahan at the time of the

  Transfer, the Transfer was for all of PBGC’s assets, and PBGC became insolvent as a result of the

  Transfer.

         41.     The aforesaid facts support a finding of fraudulent transfer pursuant to Section

  726.105(1)(a), and are transfers for which proceedings supplementary may be initiated under Section

  56.29 Florida Statutes.

         42.       Section 56.29(6) gives judgment creditors detailed means by which to void

  fraudulent transfers from a judgment debtor to another party.

         43.      Under 56.29(6), when a judgment debtor gifts, transfers, assigns, or somehow

  conveys personal property to another person in order to delay, hinder, or defraud the judgment

  creditor, a court shall void the transfer in a supplementary proceeding.

         44.      And when the transfer is made by the judgment debtor to an insider -- like the

  judgment debtor's spouse or relative -- within a year of being served with process, it is the judgment

  debtor's burden to establish a lack of intent to delay, hinder, or defraud the judgment creditor.

         45.       Third Party Defendants had an intent to delay, hinder, or defraud creditors, a

  proceeding under that section involves an issue of substantive law that is independent of the

  underlying action.”


         46.     Ghahan sustained damages as a direct and proximate result of said fraudulent transfer.

        WHEREFORE, Ghahan respectfully requests that the Court enter judgment against Third

  Party Defendants as follows:

      a) issue Notices to Appear to Third Party Defendants Suzanne Farese and David Goldstein as
      Trustees of the Palm Beach Gentlemen’s Club Trust and the Palm Beach Gentlemen’s Club
      Trust, David Goldstein as Trustee of the Nolita Trust and the Nolita Trust, and Barry Roderman,
      pursuant to Section 56.29(2), Florida Statutes, requiring the Members of Palm to file affidavits,
      as provided in section 56.16, Florida Statutes, within seven (7) business days from the date of
                                                    6
Case 9:12-cv-80762-DMM Document 611 Entered on FLSD Docket 04/09/2020 Page 8 of 8



      service of the Notice to Appear, stating why the property should not be applied to satisfy the
      judgment;

      b) enter a judgment in Ghahan’s favor and against the Third-Party Defendants, jointly and
      severally: (i) avoiding and/or setting aside the fraudulent transfers; (ii) entering judgment
      against Third Party Defendants in favor of Ghahan, for the full amount they collectively
      received from said transfers and which is owed Ghahan; (iii) ordering Third Party Defendants
      to pay over to Ghahan the full amount owed on its judgment; iv. awarding Plaintiffs their
      reasonable attorneys’ fees and court costs pursuant to Fla. Stat. §§ 56.29(11), Section 56.29
      and 57.115,; and (iii) awarding Plaintiffs such further relief deemed equitable and just under
      the circumstances.


                                               Respectfully Submitted,

                                               BY: /s/Gregory R. Elder
                                               Gregory R. Elder, Esq.
                                               Law Offices of Gregory R. Elder, LLC
                                               2300 NW Corporate Blvd., Suite 215
                                               Boca Raton, Florida 33341
                                               (305) 546-1061
                                               gelderlaw@gmail.com


                                   CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on this 9TH day of April, 2020, I electronically filed the forgoing
  with the Clerk of Court by using the CM/ECF system which I understand will serve a copy on all
  counsel of record, listed below. I further certify that a copy of the forgoing has been furnished to
  Defendant, Thomas Farese, Pro Se via first class mail and email as follows:

  Barry G. Roderman, Counsel for Defendants Palm Steak House, LLC and Suzanne Farese David M.
  Goldstein, Counsel for Defendants Palm Steak House, LLC and Suzanne Farese.
  Thomas Farese, Pro Se 126 NE 4th Avenue, Delray Beach, Florida 33483 Facsimile: 561-276- 7099
  tf511@att.net


                                                                    BY: /s/Gregory Elder




                                                   6
